Citation Nr: 1201580	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral knee disorder.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right shoulder disorder.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an ulcer disorder.  

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for insomnia.   

5.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for a chronic gastrointestinal disorder to include gastritis, nausea, vomiting, and weight loss.  

7.  Entitlement to service connection for a chronic low back disorder.  

8.  Entitlement to service connection for chronic hypertension.  

9.  Entitlement to service connection for a chronic muscle disorder.  

10.  Entitlement to service connection for a chronic bilateral lower extremity disorder to include peripheral vascular disease and swelling.  

11.  Entitlement to service connection for a chronic disorder manifested by potassium deficiency.  

12.  Entitlement to service connection for a chronic joint disorder.  

13.  Entitlement to service connection for chronic gastroesophageal reflux disease (GERD).  

14.  Entitlement to service connection for a chronic gallbladder disorder.  

15.  Entitlement to service connection for bladder cancer.  

16.  Entitlement to service connection for a chronic respiratory disorder to include asthma, chronic airway obstruction, shortness of breath, chest pain, and an allergic disorder.  

17.  Entitlement to service connection for a chronic headache disorder.  

18.  Entitlement to service connection for a chronic disorder manifested by dizziness and vertigo.  

19.  Entitlement to service connection for a chronic acquired psychiatric disorder to include dysthymia, depression, generalized anxiety disorder, and panic attacks.  

20.  Whether the reduction of the disability evaluation for the Veteran's prostate cancer from 100 to 60 percent effective as November 1, 2007, was proper.  

21.  Entitlement to an effective date prior to May 31, 2005, for the award of service connection for prostate cancer.  

22.  Entitlement to an initial compensable disability evaluation for the Veteran's erectile dysfunction.  

23.  Entitlement to an effective date prior to December 28, 2005, for the award of service connection for erectile dysfunction.  

24.  Entitlement to an effective date prior to December 28, 2005, for the award of special monthly compensation based on the loss of use of a creative organ.  

25.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's rectal bleeding, leakage, fecal urgency, and constipation.  

26.  Entitlement to an effective date prior to February 14, 2007, for the award of service connection for rectal bleeding, leakage, fecal urgency, and constipation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to September 1968 and from March 1976 to December 1990.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which determined that its January 2006 rating decision denying service connection for prostate cancer was clearly and unmistakably erroneous; established service connection for prostate cancer; assigned a 100 percent evaluation for that disability; effectuated the award as of May 31, 2006; established service connection for erectile dysfunction; assigned a noncompensable evaluation for that disability; effectuated the award as of December 28, 2005; granted special monthly compensation based on the loss of use of a creative organ; and effectuated the award as of December 28, 2005.  In April 2006, the Veteran submitted a notice of disagreement (NOD) with the effective date for the award of service connection for prostate cancer; the initial evaluation of his erectile dysfunction and the effective date assigned for the award of service connection for that disability; and the effective date of the award of special monthly compensation based on the loss of use of a creative organ.  

In January 2007, the RO proposed to reduce the evaluation of the Veteran's prostate cancer from 100 percent to 60 percent.  In February 2007, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of effective dates for the awards of service connection for prostate cancer and erectile dysfunction and special monthly compensation based on the loss of use of a creative organ and the initial evaluation of the Veteran's erectile dysfunction.  In March 2007, the Veteran submitted an Appeal to the Board (VA Form 9) from the February 2006 rating decision.  
In July 2007, the RO effectuated the proposed reduction as of November 1, 2007.  In August 2007, the Veteran submitted a NOD with the July 2007 rating decision.  In August 2008, the RO, in pertinent part, established service connection for rectal bleeding, fecal urgency, and constipation; assigned a 30 percent evaluation for that disability; effectuated the award as of August 13, 2007; granted a total rating for compensation purposes based on individual unemployability (TDIU); effectuated that award as of November 1, 2007; determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for PTSD, a bilateral knee disorder, a right shoulder disorder, an ulcer disorder, and insomnia; and denied service connection for a gastrointestinal disorder to include gastritis, nausea, vomiting, and weight loss, a low back disorder, hypertension, a muscle disorder, a bilateral lower extremity disorder to include peripheral vascular disease and swelling, potassium deficiency, a joint disorder, GERD, a gallbladder disorder, bladder cancer, a respiratory disorder to include asthma, chronic airway obstruction, shortness of breath, chest pain,  and allergic disorder, headaches, a disorder manifested by dizziness and vertigo, and an acquired psychiatric disorder to include dysthymia, depression, generalized anxiety disorder, and panic attacks.  

In December 2008, the RO issued a SOC to the Veteran which addressed the evaluation of his prostate cancer.  In December 2008, the Veteran submitted a NOD with the August 2008 rating decision.  In January 2009, the RO determined that the August 2008 rating decision was clearly and unmistakably erroneous in effectuating the award of service connection for the Veteran's rectal disability  as of August 13, 2007 and effectuated the award as of February 14, 2007.  In January 2009, the RO issued a SOC to the Veteran which addressed the issues raised in the Veteran's December 2008 rating decision.  In January 2009, the Veteran submitted an Appeal to the Board (VA Form 9) from the August 2008 rating decision.  

In October 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing was prepared and incorporated into the record.  At the hearing, the Veteran withdrew his appeal from all issues except for whether new and material evidence has been received to reopen his claim of entitlement to service connection for PTSD and the initial evaluation of his rectal bleeding, fecal urgency, and constipation.  

The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD and the initial evaluation of his rectal bleeding, fecal urgency, and constipation are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In November 2009, the Veteran submitted informal claims of entitlement to service connection for both a chronic bilateral eye disorder and a chronic left shoulder disorder.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for a bilateral knee disorder.  

2.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for a right shoulder disorder.  

3.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for an ulcer disorder.  

4.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for insomnia.  

5.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for a chronic gastrointestinal disorder to include gastritis, nausea, vomiting, and weight loss.  

6.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for a chronic low back disorder.  

7.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for chronic hypertension.  

8.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for a chronic muscle disorder.  

9.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for a chronic bilateral lower extremity disorder to include peripheral vascular disease and swelling.  

10.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for a chronic disorder manifested by potassium deficiency.  

11.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for a chronic joint disorder.  
12.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for chronic GERD.  

13.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for a chronic gallbladder disorder.  

14.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for bladder cancer.  

15.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for a chronic respiratory disorder to include asthma, chronic airway obstruction, shortness of breath, chest pain, and allergic disorder.  

16.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for a chronic headache disorder.  

17.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for a chronic disorder manifested by dizziness and vertigo.  

18.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for a chronic acquired psychiatric disorder to include dysthymia, depression, generalized anxiety disorder, and panic attacks.  

19.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the reduction of the evaluation for his prostate cancer from 100 to 60 percent effective as November 1, 2007.  

20.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of an effective date prior to May 31, 2005, for the award of service connection for prostate cancer.  

21.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of an initial compensable evaluation for his erectile dysfunction.  

22.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of an effective date prior to December 28, 2005, for the award of service connection for erectile dysfunction.  

23.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of an effective date prior to December 28, 2005, for the award of special monthly compensation based on the loss of use of a creative organ.  

24.  On October 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of an effective date prior to February 14, 2007, for the award of service connection for rectal bleeding, leakage, fecal urgency, and constipation.  


CONCLUSIONS OF LAW  

1.  The criteria for withdrawal of the Veteran's substantive appeal from the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for a bilateral knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria for withdrawal of the Veteran's substantive appeal from the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for a right shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

3.  The criteria for withdrawal of the Veteran's substantive appeal from the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for an ulcer disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

4.  The criteria for withdrawal of the Veteran's substantive appeal from the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for insomnia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

5.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a chronic gastrointestinal disorder to include gastritis, nausea, vomiting, and weight loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

6.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a chronic low back disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

7.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for chronic hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

8.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a chronic muscle disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

9.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a chronic bilateral lower extremity disorder to include peripheral vascular disease and swelling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  
10.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a chronic disorder manifested by potassium deficiency have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

11.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a chronic joint disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

12.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for chronic GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

13. The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a chronic gallbladder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

14. The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for bladder cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

15.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a chronic respiratory disorder to include asthma, chronic airway obstruction, shortness of breath, chest pain, and allergic disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

16.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a chronic headache disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

17.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a chronic disorder manifested by dizziness and vertigo have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

18.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a chronic acquired psychiatric disorder to include dysthymia, depression, generalized anxiety disorder, and panic attacks have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

19.  The criteria for withdrawal of the Veteran's substantive appeal from the reduction of the evaluation for his prostate cancer from 100 to 60 percent effective as November 1, 2007, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  .  

20.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of an effective date prior to May 31, 2005, for the award of service connection for prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

21.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of an initial evaluation for his erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

22.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of an effective date prior to December 28, 2005, for the award of service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

23.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of an effective date prior to December 28, 2005, for the award of special monthly compensation based on the loss of use of a creative organ have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

24.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of an effective date prior to February 14, 2007, for the award of service connection for rectal bleeding, leakage, fecal urgency, and constipation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2011).  At the October 19, 2011, videoconference hearing before the undersigned Veterans Law Judge, the Veteran requested to withdraw all issues on appeal except for whether new and material evidence has been received to reopen his claim of entitlement to service connection for PTSD and entitlement to an initial evaluation in excess of 30 percent for his rectal bleeding, leakage, fecal urgency, and constipation.  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the other issues.  Therefore, they are dismissed.  


ORDER

The issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for a bilateral knee disorder, a right shoulder disorder, an ulcer disorder, and insomnia: service connection for a chronic gastrointestinal disorder to include gastritis, nausea, vomiting, and weight loss, a chronic low back disorder, chronic hypertension, a chronic muscle disorder, a chronic bilateral lower extremity disorder to include peripheral vascular disease and swelling, a chronic disorder manifested by potassium deficiency, a chronic joint disorder, chronic GERD, a chronic gallbladder disorder, bladder cancer, a chronic respiratory disorder to include asthma, chronic airway obstruction, shortness of breath, chest pain, and allergic disorder, a chronic headache disorder, a chronic disorder manifested by dizziness and vertigo, and a chronic acquired psychiatric disorder to include dysthymia, depression, generalized anxiety disorder, and panic attacks; whether the reduction of the evaluation for the Veteran's prostate cancer from 100 to 60 percent effective as November 1, 2007, was proper; an effective date prior to May 31, 2005, for the award of service connection for prostate cancer; an initial compensable disability evaluation for the Veteran's erectile dysfunction; an effective date prior to December 28, 2005, for the award of service connection for erectile dysfunction; an effective date prior to December 28, 2005, for the award of special monthly compensation based on the loss of use of a creative organ; and an effective date prior to February 14, 2007, for the award of service connection for rectal bleeding, leakage, fecal urgency, and constipation are dismissed.  


REMAND

Initially, the Board notes that the Secretary of VA has amended the provisions of 38 C.F.R. § 3.304 applicable to claims of entitlement to service connection for PTSD during the pendency of the instant appeal.  Pursuant to the applicable criteria, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)(2011).  The Veteran's claim has not been considered under the amended regulation.  The Veteran was last afforded a VA psychiatric examination for compensation purposes in August 1991.  

At the October 2011 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that he received ongoing PTSD treatment at both the Harrisburg, Pennsylvania, Vet Center and at the VA.  Clinical documentation of the cited treatment is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

At the hearing on appeal, the Veteran testified that his rectal disability had recently increased in severity.  The accredited representative requested that the Veteran's claim be remanded to the RO so that the Veteran could be afforded an additional gastrointestinal evaluation.  The Veteran was last afforded a VA examination for compensation purposes which addressed his rectal disability in August 2009.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that further VA psychiatric and gastrointestinal evaluations would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic acquired psychiatric disorder and treatment of his service-connected rectal disability after August 2009, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact the Harrisburg, Pennsylvania, Vet Center and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after August 2009.  

3.  Then schedule the Veteran for a VA psychiatric examination for compensation purposes to address the current nature and etiology of his chronic acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of PTSD is advanced, the examiner should identify the specific stressor or stressors supporting such a diagnosis.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's service in the Republic of Vietnam and/or reported inservice traumatic experiences including assisting graves registration personnel; or is otherwise is related to active service.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Then schedule the Veteran for a VA gastrointestinal examination for compensation purposes to address the current nature and severity of his service-connected rectal disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's rectal disability upon his vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in compliance with the directives of this remand.  The reports should be returned to the examiners if they are deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


